Title: To John Adams from De Kemtenstrauss and Others, 9 May 1780
From: Kemtenstrauss, M. de
To: Adams, John


      
       Monsieur
       
        9/5 1780
       
      
      Une Societé de Gens aises a formé le Déssein d’établir une Colonie Dans les Etats Unis de l’amerique Septentrionale, Offre qui ne tendrait qu’a donner de Nombreux, de fideles d’utiles et Vertueux Sujets a cette puissante République; Guides par le Désir de réaliser un Project si Sage et avantageux, et encoûrages par la Solidité Du present offert, Les Membres de cette Societé osent s’addresser à Vôtre Excellence, et la Supplier, De bien voûloir prendre ces Emigraux soûs sa haûte Protection et les favoriser en leur faisant savoir s’ils peuvent être assurés d’obtenir Des Etats independans et unis d’amèrique.
      
      1.) Une Entiere Liberté De Conscience.
      2.) Un Mille géometrique quarré en friche dans une Coutrée temperee, fértile, et Salubre.
      3.) La Joûissance de toûs les Priviléges accordes aux aûtres habitans des Etats unis.
      4.) L’administration interieure de ses affaires Domestiques, sans l’Intervention d’une Authorité législative quelquonque si non en Cas du Droit de Vie et de Mort.
      De l’aûtre Coté toûs les Membres de la Colonie Susditte s’engagent â une Soûmission inviolable et eternelle aux Loix generales et fondamentales de la République, qui ne seront cependant pas immediatement opposes aû 1. 3. et 4. Des Articles cÿ dessus marqués.
      C’est dans l’Esperance d’être honnoré De Vôtre Excellence D’une Reponse prompte et favorable sous l’addresse
      à Monsieur Monsieur
      De Kemtenstrauss—Chevalier Du St. Empire
      
       Poste restante A Munie
      
      par Strasboûrg
      
       que la Societé réquerante reste avec un tres profound Respect Monsieur De Vôtre Excellence Les tres humbles et tres Obeissants Servitrs
       Les Membres de la Societe réquerante
      
     